           Case 2:20-cv-01503-RSM-MAT Document 79 Filed 02/12/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    NXP USA, INC., and NXP B.V.,

 9                                   Plaintiffs,            CASE NO. C20-1503-RSM-MAT

10            v.
                                                            ORDER RE: PENDING MOTIONS
11    IMPINJ, INC.,

12                                   Defendant.

13

14          Defendant Impinj, Inc. (“Impinj”) filed a Motion for Stay (Partial) and Motion for Leave

15   to File Amended Answer in this patent infringement matter. (Dkts. 60 & 63.) Plaintiffs NXP

16   USA, Inc. and NXP B.V. (“NXP”) oppose the motions. (Dkts. 65 & 70.) The Court, having

17   considered the motions, responses, and the remainder of the record, finds and ORDERS as follows:

18          (1)     Impinj seeks a stay of plaintiffs’ claims on six of the eight patents asserted pending

19   final resolution of petitions for inter partes review with the U.S. Patent and Trademark Office

20   (PTO). (Dkt. 60.) The Court finds this request both reasonable and warranted given: (a) the

21   significant chance it will substantially simplify the issues in this matter and streamline proceedings

22   by reducing the claims at issue; (b) the still early stage of these proceedings, prior to the issuance

23   of a scheduling order; and (c) an absence of undue prejudice or clear tactical disadvantage to NXP.



     ORDER
     PAGE - 1
           Case 2:20-cv-01503-RSM-MAT Document 79 Filed 02/12/21 Page 2 of 3




 1   See Pac. Bioscience Labs., Inc. v. Pretika Corp., 760 F. Supp. 2d 1061, 1063 (W.D. Wash. Jan.

 2   10, 2011). Accordingly, Impinj’s motion for a partial stay (Dkt. 60) is GRANTED, and NXP’s

 3   claims relating to U.S. Patent Nos. 6,680,523; 6,819,092; 7,257,092; 7,374,097; 7,538,444; and

 4   7,795,951 are stayed pending resolution of Impinj’s petitions for inter partes review before the

 5   Patent Trial and Appeal Board (“PTAB”).

 6          (2)     Impinj also seeks leave to file an amended answer pleading a license as a defense

 7   to four of NXP’s allegedly infringed patents and adding counterclaims that NXP has infringed

 8   eight of Impinj’s patents. (Dkt. 63.) The request to add the defense is appropriate in light of

 9   Impinj’s contention that, if found a beneficiary to a licence agreement, Impinj could not be found

10   to have infringed on four patents. See 35 U.S.C. § 271(a) (“whoever without authority makes,

11   uses, offers to sell, or sells any patented invention, within the United States or imports into the

12   United States any patented invention during the term of the patent therefor, infringes the patent”)

13   (emphasis added). The Court is otherwise not persuaded by the request for leave to amend. It is

14   true that, pursuant to Federal Rule of Civil Procedure 15(a)(2), “[t]he court should freely give leave

15   [to amend] when justice so requires.” However, like the judge overseeing Impinj’s suit against

16   NXP currently pending in the Northern District of California, see Impinj, Inc. v. NXP USA, Inc.,

17   C19-3161-YGR (N.D. Cal.) (Dkt. 33), this Court has a strong interest in keeping the number of

18   patents at issue to a manageable level. Depending on the outcome of PTO proceedings, this matter

19   may require the Court’s adjudication of claims associated with eight patents. There is no question

20   a doubling of the number of allegedly infringed patents would substantially increase the

21   complexity and difficulty of litigation and the Court’s ability to manage this matter and resolve

22   the parties’ disputes expeditiously. The Court, as such, GRANTS in part and DENIES in part

23   Impinj’s Motion for Leave to File Amended Answer. (Dkt. 63.) Impinj shall file a modified



     ORDER
     PAGE - 2
           Case 2:20-cv-01503-RSM-MAT Document 79 Filed 02/12/21 Page 3 of 3




 1   amended answer, consistent with the Court’s rulings, within ten (10) days of the date of this Order.

 2          (3)     As previously arranged, counsel for the parties shall appear by telephone for the

 3   status conference scheduled for February 24, 2021 at 10:00 a.m. The parties shall further, in light

 4   of the Court’s rulings above and no later than February 22, 2021, either submit a joint scheduling

 5   order/discovery plan or separately submit specific proposals for the Court’s consideration at the

 6   status conference.

 7          (4)     The Clerk is directed to send a copy of this Order to the parties and to the Honorable

 8   Ricardo S. Martinez.

 9          DATED this 12th day of February, 2021.

10

11                                                         A
                                                           Mary Alice Theiler
12                                                         United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 3
